Citation Nr: 9929617	
Decision Date: 10/15/99    Archive Date: 10/29/99

DOCKET NO.  98-01 177	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an increased disability evaluation for 
C5-6 vertebral interspace narrowing, currently evaluated as 
10 percent disabling.  

2.  Entitlement to a compensable disability evaluation for 
right first metatarsal fracture residuals.  

3.  Entitlement to a compensable disability evaluation for 
left (minor) fifth metacarpal fracture residuals.  

4.  Entitlement to a compensable disability evaluation for 
left talar chip fracture residuals.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The veteran had active service from November 1955 to October 
1959 and from December 1962 to November 1964.  This matter 
came before the Board of Veterans' Appeals (Board) on appeal 
from an April 1997 rating decision of the Jackson, 
Mississippi, Regional Office which denied increased 
disability evaluations for the veteran's service-connected 
C5-6 vertebral interspace narrowing, right first metatarsal 
fracture residuals, left (minor) fifth metacarpal fracture 
residuals, and left talar chip fracture residuals.  The 
veteran has been represented throughout this appeal by the 
American Legion.  

Preliminary review of the record reveals that the Nashville, 
Tennessee, Regional Office (RO) expressly considered and 
declined to refer the veteran's claims to the Department of 
Veterans Affairs (VA) Undersecretary for Benefits or the 
Director, VA Compensation and Pension Service for the 
assignment of an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) (1999).  That regulation provides that to accord 
justice in an exceptional case where the schedular standards 
are found to be inadequate, the field station is authorized 
to refer the case to the Undersecretary for Benefits or the 
Director, VA Compensation and Pension Service for assignment 
of an extraschedular evaluation commensurate with the average 
earning capacity impairment.  The governing criteria for such 
an award is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  The United 
States Court of Appeals for Veterans Claims (Court) has held 
that the Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. 

§ 3.321(b)(1) (1999) in the first instance; however, the 
Board is not precluded from raising this question, and in 
fact is obligated to liberally read all documents and oral 
testimony of record and identify all potential theories of 
entitlement to a benefit under the law and regulations.  
Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court has further 
held that the Board must address referral under 38 C.F.R. § 
3.321(b)(1) only where circumstances are presented which the 
Director of VA's Compensation and Pension Service might 
consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  Having reviewed the record with these 
mandates in mind, the Board finds no basis for further action 
on this question.  VAOPGCPREC 6-96 (1996).  


FINDINGS OF FACT

1.  The veteran's cervical spine disability has been shown to 
be manifested by no more than moderate limitation of motion 
of the spine with pain and degenerative osteoarthritic 
changes.  

2.  The veteran's right first metatarsal fracture residuals 
have been shown to be productive of subjective complaints of 
right foot pain and an impaired ability to walk.  

3.  The veteran's left (minor) fifth metacarpal fracture 
residuals have been shown to be essentially asymptomatic.  

4.  The veteran's left talar chip fracture residuals have 
been shown to be essentially asymptomatic.  



CONCLUSIONS OF LAW

1.  The criteria for a 20 percent evaluation for C5-6 
vertebral interspace narrowing have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. § 4.71a, Diagnostic 
Codes 5290-5293 (1999).  

2.  The criteria for a 10 percent evaluation for right first 
metatarsal fracture residuals have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.59, 4.71a, 
Diagnostic Code 5284 (1999).  

3.  The criteria for a compensable evaluation for left 
(minor) metacarpal fracture residuals have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. § 4.71a, 
Diagnostic Code 5227 (1999).  

4.  The criteria for a compensable evaluation for left talar 
chip fracture residuals have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. § 4.71a, Diagnostic Code 
5271 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, it is necessary to determine if the veteran has 
submitted well-grounded claims within the meaning of 38 
U.S.C.A. § 5107(a), and if so, whether the VA has properly 
assisted him in the development of his claims.  A 
"well-grounded" claim is one which is plausible.  A review of 
the record indicates that the veteran's claims are plausible 
and that all relevant facts have been properly developed.  

In his January 1997 claim for an increased evaluation, the 
veteran stated that he was applying for increased 
compensation as "arthritis has set in where I was injured."  


I.  Cervical Spine 

A.  Historical Review

The veteran's service medical records indicate that he 
complained of right shoulder pain and C6-7 distribution 
paresthesia in November 1963.  Contemporaneous X-ray studies 
were reported to reveal C5-6 interspace narrowing and left 
C5-6 foraminal narrowing.  The report of a September 1984 VA 
examination for compensation purposes notes that the veteran 
exhibited a normal range of motion of the cervical spine and 
no cervical tenderness, muscle spasm, or associated upper 
extremity impairment.  Contemporaneous X-ray studies of the 
cervical spine revealed C5-6 intervertebral disc space 
narrowing with bridging anterior osteophyte formation and 
osteophytes at C6-7.  The veteran was diagnosed with cervical 
spine degenerative arthritis.  In October 1984, the RO 
established service connection for C5-6 vertebral interspace 
narrowing and assigned a noncompensable evaluation for that 
disability.  

The report of an April 1991 VA examination for compensation 
purposes states that the veteran complained of severe neck 
pain.  On examination, the veteran exhibited a range of 
motion of the cervical spine of flexion to 50 degrees, 
extension to 20 degrees, bilateral lateral flexion to 75 
degrees and right paracervical region pain and tenderness.  
Contemporaneous X-ray studies of the cervical spine revealed 
decreased C5-6 and C6-7 joint space and anterior osteophyte 
formation from C4 through C7.  The veteran was diagnosed with 
cervical spine degenerative disc disease.  In June 1991, the 
RO increased the evaluation for the veteran's cervical spine 
disability from noncompensable to 10 percent.  

B.  Increased Disability Evaluation

Disability evaluations are determined by comparing the 
veteran's current symptomatology with the criteria set forth 
in the Schedule For Rating Disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4 (1999).  Slight limitation of motion of the 
cervical segment of the spine warrants a 10 percent 
evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5290.  A 20 
percent evaluation requires moderate limitation of motion.  
Id.  A 30 percent evaluation requires severe limitation of 
motion.  Id.  A 10 percent disability evaluation is warranted 
for mild intervertebral disc disease.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293.  A 20 percent evaluation requires 
moderate intervertebral disc disease with recurring attacks.  
Id.  A 40 percent evaluation requires severe intervertebral 
disc syndrome with recurring attacks and intermittent relief.  
Id.  

In a precedent opinion dated December 12, 1997, the Acting 
General Counsel of the VA held that the criteria under 
Diagnostic Code 5293, which pertains to intervertebral disc 
syndrome, "involves loss of range of motion because the nerve 
defects and resulting pain associated with injury to the 
sciatic nerve may cause limitation of motion of the cervical, 
thoracic, or lumbar vertebrae."  The Acting General Counsel 
clarified that a veteran cannot be evaluated under both 
Diagnostic Code 5293 for intervertebral disc syndrome based 
in part upon limitation of motion and 38 C.F.R. § 4.71a, 
Diagnostic Code 5292 (1999) (limitation of motion of the 
lumbar spine) due to the provisions of 38 C.F.R. § 4.14 
(1999) prohibiting the evaluation of "an identical 
manifestation under two different diagnoses."  VAOPGPREC 36-
97 (Dec. 12, 1997).  The same theory applies to the 
allegation that the neurologic and orthopedic components of 
cervical disc disease should be separately rated.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45 (1999).  The Court 
has held that the RO must analyze the evidence of pain, 
weakened movement, excess fatigability, or incoordination and 
determine the level of associated functional loss in light of 
38 C.F.R. § 4.40, which requires the VA to regard as 
"seriously disabled" any part of the musculoskeletal system 
that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 
202 (1995).  

A December 1996 VA treatment record notes that the veteran 
was diagnosed with rheumatoid arthritis.  At a March 1997 VA 
examination for compensation purposes, the veteran complained 
of neck pain and morning stiffness which was improved by 
prescribed arthritis medication.  The veteran's history of 
rheumatoid arthritis was noted.  On examination, the veteran 
exhibited a range of motion of the cervical spine of flexion 
to 25 degrees with pain, extension to 20 degrees with pain, 
bilateral lateral flexion to 25 degrees with "little pain," 
rotation to the right to 30 degrees with "popping and little 
pain," and rotation to the left to 35 degrees with "popping 
and little pain;" bilateral handgrip strength of 4/5; and 
2/4 deep tendon reflexes in the biceps and triceps areas.  A 
contemporaneous X-ray study of the cervical spine revealed 
C5-6 and C6-7 intervertebral disc space narrowing and 
osteophyte formation from C4 to C7.  The radiologist advanced 
an impression of osteoarthritis.  The VA examiner commented:

Intermittent pain in the neck with 
radiation to the shoulders secondary to 
degenerative joint disease in [the] C5-6 
area and probably also from his 
rheumatoid arthritis with stiffness in 
the neck with radiation to the muscle at 
the base going toward the shoulders.  

In his May 1997 notice of disagreement, the veteran advanced 
that he experienced chronic cervical spine pain.  He stated 
that he was unable to either turn his head or to look up or 
down without experiencing sharp neck pain.  In his December 
1997 substantive appeal, the veteran acknowledged that he had 
rheumatoid arthritis.  He advanced that his radiating neck 
pain was caused by his service-connected cervical spine 
disability rather than his rheumatoid arthritis.  He stated 
that all head movements elicited significant pain.  

The Board has reviewed the probative evidence of record 
including the veteran's statements on appeal.  The veteran's 
current cervical spine disability is manifested principally 
by subjective complaints of radiating neck pain associated 
with essentially all head movements; moderate limitation of 
motion of the cervical spine due to pain; and radiological 
evidence of degenerative osteoarthritic spinal changes.  Such 
findings merit a 20 percent evaluation under the provisions 
of 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Code 5290.  The recent clinical documentation of record does 
not establish that the veteran has severe cervical 
intervertebral disc syndrome with recurring attacks and 
intermittent relief.  In the absence of either severe 
limitation of motion of the cervical spine or severe cervical 
intervertebral disc syndrome, the Board concludes that a 20 
percent evaluation for C5-6 vertebral interspace narrowing is 
now warranted.  

II.  Right First Metatarsal Fracture Residuals

A.  Historical Review

A September 1964 service treatment record relates that the 
veteran dropped a steel plate on his right foot and sustained 
a slightly displaced right first metatarsal fracture.  The 
veteran's foot was placed in a cast.  In March 1971, the RO 
established service connection for right first metatarsal 
fracture residuals and assigned a noncompensable evaluation 
for that disability.  

B.  Increased Evaluation

Moderate residuals of foot injuries warrant a 10 percent 
evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5284.  A 20 
percent evaluation requires moderately severe residuals.  Id. 

With any form of arthritis, painful motion is an important 
factor of disability, the facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted and 
definitely related to affected joints.  The intent of the 
rating schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  It is 
the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  
Crepitation either in the soft tissues such as the tendons or 
ligaments, or crepitation within the joint structures should 
be noted carefully as points of contact which are diseased.  
Flexion elicits such manifestations.  The joints involved 
should be tested for pain on both active and passive motion, 
in weight bearing and non-weight bearing and, if possible, 
with the range of the opposite undamaged joint.  38 
C.F.R.§ 4.59.  

At the March 1997 VA examination for compensation purposes, 
the veteran complained of chronic bilateral foot pain.  The 
examiner observed that the veteran appeared to be in moderate 
distress due to bilateral foot pain.  The veteran's history 
of rheumatoid arthritis was noted.  On examination, the 
veteran exhibited tender and sore feet and a purple skin 
discoloration over the feet.  Contemporaneous X-ray studies 
of the right foot revealed no abnormalities.  The veteran was 
diagnosed with "status post-trauma to both feet with 
fracture of the right first metatarsal . . . with a negative 
X-ray for the right foot."  

In his May 1997 notice of disagreement, the veteran stated 
that it was difficult for him to walk without pain.  In his 
December 1997 substantive appeal, the veteran advanced that 
his feet hurt while watching television and impaired his 
ability to walk "any distance" and to drive.  

The clinical documentation of record establishes that the 
veteran did not exhibit actual right foot impairment.  X-ray 
studies of the right foot revealed no chronic fracture 
residuals or other chronic bony abnormalities.  However, the 
Board observes that the examination of record does reflect 
the veteran's subjective complaints of pain and some 
associated right foot functional impairment.  Notwithstanding 
these findings, the VA examiner failed to document the 
presence or the absence of current right foot functional 
impairment and to attribute such disability to a specific 
disorder.  Given this paucity in the clinical record, the 
Board is left with the choice of requesting another 
examination or accepting the veteran's statements as to his 
right foot pain.  Given the clinical findings of right foot 
pain and tenderness, the Board finds that a 10 percent 
evaluation, the minimum compensable evaluation for right foot 
periarticular pathology productive of painful motion, is now 
merited.  

III.  Left (Minor) Fifth Metacarpal Fracture Residuals

A.  Historical Review

An August 1958 service treatment record states that the 
veteran sustained an impacted simple left fifth distal 
metacarpal fracture with no arterial or nerve involvement.  
The veteran's fracture was reduced and his hand was placed in 
a cast.  In November 1962, the RO established service 
connection for left (minor) fifth metacarpal simple fracture 
residuals and assigned a noncompensable evaluation for that 
disability.  The report of the veteran's December 1962 
physical examination for service entrance indicated that he 
was right-handed.  

B.  Increased Evaluation

Favorable or unfavorable ankylosis of the little (fifth) 
finger of either hand warrants a noncompensable disability 
evaluation.  Extremely unfavorable ankylosis will be 
evaluated as amputation under the provisions of 38 C.F.R. 
§ 4.71a, Diagnostic Code 5156 (1999).  Ankylosis is 
considered to be extremely unfavorable when all of the joints 
of the finger are in extension or extreme flexion or when 
there is rotation and angulation of the bones.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5227.  A 10 percent disability 
evaluation is warranted for amputation of the little (fifth) 
finger of either hand if the point of amputation is at the 
proximal interphalangeal joint or proximal thereto without 
metacarpal resection.  38 C.F.R. § 4.71a, Diagnostic Code 
5156 (1999).  

At the March 1997 VA examination for compensation purposes, 
the veteran reported that his left fifth metacarpal fracture 
residuals were essentially asymptomatic except when "the 
weather changes."  Hand grip strength was reported as 4/5 
with strength proximally and distally equally at 4/5 without 
muscle atrophy.  The examiner commented that the fracture of 
the left fifth metacarpal did not appear to have any major 
residuals.  The veteran was diagnosed with "status post 
fracture of the fifth metacarpal . . . without major 
residuals."  

In his May 1997 notice of disagreement, the veteran related 
that his left fifth finger became painful whenever he bumped 
it.  In his December 1997 substantive appeal, the veteran 
advanced that his left little finger gave him "fits" 
whenever he attempted to use his left hand.  He clarified 
that his left little finger disability impaired his ability 
to wash dishes, to mop the floor, to change his car's oil, 
and to mow the yard.  

The veteran asserts on appeal that his left (minor) fifth 
metacarpal fracture residuals are manifested by severe pain 
which essentially limits the use of his left hand.  The 
clinical documentation of record reflects that the veteran's 
left fifth finger was observed to be essentially 
asymptomatic.  The report of the most recent VA examination 
for compensation purposes notes that the veteran reported no 
left finger symptoms except upon a change of the weather.  
The VA examiner specifically determined that there were no 
"major residuals" of the veteran's fifth metacarpal 
fracture.  While the physician's comments are not the model 
of clarity, they do establish that the veteran exhibited no 
significant left fifth finger functional impairment.  In the 
absence of any objective clinical documentation consistent 
with extremely unfavorable ankylosis of the left (minor) 
finger, the Board concludes that a compensable disability 
evaluation is not warranted.  

IV.  Left Talar Fracture Residuals

A.  Historical Review

An April 1959 service treatment record notes that the veteran 
was diagnosed with a left talar chip fracture.  The report of 
the September 1984 VA examination for compensation purposes 
indicates that the veteran exhibited an inconsistent limp on 
the left side.  In October 1984, the RO established service 
connection for left talar chip fracture residuals and 
assigned a noncompensable evaluation for that disability.  

B.  Increased Evaluation

Malunion of the os calcis or the astragalus of either ankle 
warrants a 10 percent evaluation if there is moderate 
deformity.  38 C.F.R. § 4.71a, Diagnostic Code 5273 (1999).  
A 20 percent requires marked deformity.  Id.  Moderate 
limitation of motion of either ankle warrants a 10 percent 
disability evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 
5271.  A 20 percent disability evaluation requires marked 
limitation of motion.  Id.  The average normal range of 
motion of the ankle is dorsiflexion from 0 to 20 degrees and 
plantar flexion from 0 to 45 degrees.  38 C.F.R. § 4.71, 
Plate I (1999).  

VA clinical documentation dated in July and November 1996 
notes that the veteran complained of bilateral ankle 
stiffness in the mornings.  On examination, the veteran 
exhibited bilateral tenderness across the anterior plateau.  
Impressions of rheumatoid arthritis were advanced.  At the 
March 1997 VA examination for compensation purposes, the 
examiner commented that the chip fracture of the left talus 
did not appear to have any major residuals.  The veteran was 
noted to have a history of rheumatoid arthritis.  The veteran 
was diagnosed with "status post fracture of the . . . left 
talus without major residuals."  

VA treatment records dated in May and July 1997 note that the 
veteran again complained of bilateral ankle stiffness in the 
mornings.  On examination, the veteran exhibited bilateral 
tenderness across the anterior plateau.  Impressions of 
rheumatoid arthritis were advanced.  In his December 1997 
substantive appeal, the veteran advanced that his left ankle 
disability impaired his ability to walk "any distance" and 
to drive.  

The veteran asserts on appeal that his left talar chip 
fracture residuals are manifested by severe pain which 
essentially limits his use of his left foot.  The report of 
the most recent VA examination for compensation purposes 
notes that the veteran reported no left ankle symptoms.  The 
VA examiner specifically determined that there were no 
"major residuals" of the veteran's left talar chip 
fracture.  The Board once again notes that the physician's 
comments are not the model of clarity; however, they convey 
that the veteran exhibited no significant left ankle 
functional impairment associated with his talar chip fracture 
residuals.  The veteran's current left ankle impairment, if 
any, has been consistently attributed to his 
nonservice-connected rheumatoid arthritis.  In the absence of 
any objective clinical documentation consistent with moderate 
left ankle impairment associated with the veteran's left 
talar chip fracture residuals, the Board concludes that a 
compensable disability evaluation is not warranted.  


ORDER

A 20 percent evaluation for C5-6 vertebral interspace 
narrowing is granted, subject to the laws and regulations 
governing the payment of monetary benefits.  A 10 percent 
evaluation for right first metatarsal fracture residuals is 
granted, subject to the laws and regulations governing the 
payment of monetary benefits.  A compensable evaluation for 
left (minor) fifth metacarpal fracture residuals is denied.  
A compensable evaluation for left talar chip fracture 
residuals is denied.  



		
	JOY A. MCDONALD
	Acting Member, Board of Veterans' Appeals


 

